 PACIFIC GRINDING WHEEL CO.PacificGrindingWheel Co., Inc.andMarjorieM.Ingram.Case 19-CA-7156February11, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS ANDPENELLOOn September 27, 1974, Administrative Law JudgeWilliam J. PannierIII issuedthe attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Rel4tions Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Pacific Grinding Wheel Co., Inc.,Marysville,Washington,itsofficers,agents,succes-sors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice issubstituted for the Administrative LawJudge's notice.iRespondent excepts,inter aha,to the Administrative Law Judge'sconsideration of General Counsel's brief on grounds it allegedly neverreceived a copy thereof.The record establishes that the tendered issues andGeneral Counsel's theory of the case were fully elucidated during the courseof the hearing.Moreover,Respondent has briefed to usits theory of thecase,and we have consideredde novothe entire record and the relevant legalprecedents to the extenttheyare raised by Respondent's exceptions. Underthese circumstances,we find no prejudicial error could have resulted fromtheAdministrative Law Judge's consideration of the General Counsel'sbrief.Under the provisions of Sec.102.45(b) of the Board'sRules andRegulations,Series 8, as amended,the record at this stage of the proceedingdoes not include briefs filed with an Administrative Law Judge unlessresubmitted to us by the parties.However,in accordance with customarypractice, briefs filed by the parties with the Administrative Law Judge areincluded in the formal file.We administratively note that the briefsubmitted herein by General Counsel to the Administrative Law Judge,found within the formal file, contains an attached "Certificate of Service"which asserts that a copy of the brief was served on Respondent and on itscounsel,inter ahos,by "first-classUnited States mail,postage prepaid."Such certificate of service constitutes proof of service under the laws of theState of Washington(Rule 5(bX2),Washington,CivilRules for SupehorCourt(1973)); and,for that reason,also constitutesproofof service beforethe Board.Sec. 102.112,Rules and Regulations,Series 8, as amended.Y In adopting the Administrative Law Judge's conclusions we do sosolely on the grounds that Respondent discharged Ingram for refusing tocross the picket line at Respondent's place of business.To the extentRespondent argues Ingram was replaced and not discharged, there is noshowing in the record that she was ever replaced.APPENDIX529NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees'bargainingrepresentativeand employerhaveacollective-bargainingagreementwhich imposes a lawful requirement thatemployees become union members.WE WILL NOT discharge any employee forassistinga union by refusing to work during alawful strike engaged in by our employees.WE WILL NOT in any ' like or related mannerinterfere with any of your rights set forth abovewhich are guaranteed by the National LaborRelations Act.WE WILL offer Marjorie M. Ingram immediateand full reinstatement to her former position,dismissing,ifnecessary, anyone who may havebeen hired or retained to perform the work whichshe had been performing prior to the time that shebegan respecting the Union's picket line on June10 or, if her former position does not exist, to asubstantially equivalent position, without preju-dice to her seniority or other rights and privileges,and make her whole for any loss of pay she mayhave suffered as the result of our discrimination.PACIFIC GRINDINGWHEEL CO., INC.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thiscasewas heard before me at Seattle,Washington, onAugust 20, 1974,1 pursuant to a complaint and notice ofhearing issuedon July 30 bythe Regional Director forRegion 19 of the National Labor Relations Board. Thecomplaint was based upon an unfair labor practice chargeiUnless otherwise stated,all dates occurred in 1974.216 NLRB No. 91 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled on June 24 and alleges a violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended,29 U.S.C.Sec. 151et seq.,herein called the Act.Allpartieshave been afforded full opportunity toappear,to introduce evidence,to examine and cross-examine witnesses,and to file briefs.Based upon the entirerecord,the brief of counsel for the General Counsel andthe letter submitted by Respondent in lieu of a brief,arguments made during the hearing,and my observation ofthe demeanor of the only witness called,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONPacific Grinding Wheel Co., Inc.,herein called Respon-dent,is a Washington corporation with its principal officesand headquarters at 13120 Highway 99,Marysville,Washington,where it is engaged in the preparation andmanufacturing of abrasive grinding wheels and of relatedabrasiveproducts.During the past calendar or fiscal year, a representativeperiod,Respondent purchased goods and materials valuedin excess of $50,000 from points outside the State ofWashington;purchased goods and material valued inexcess of$50,000 from firms within the State of Washing-ton which,in turn,purchased those goods from outside theState ofWashington;ormade sales to,or performedservices for, customers located outside the State ofWashington valued in excess of $50,000.Therefore, I find, as admitted by the answer, thatRespondent is, and has been at all times material herein,an employer within themeaningof Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalChemicalWorkersUnion,Local 614,AFL-CIO,herein called the Union,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA.IssueWhetherRespondent dischargedMarjorieM.Ingram,on or about June 17, becauseshe refusedto cross a picketline ofthe Unionat Respondent's place of business, and, ifso, whetherRespondentthereby violatedSection 8(a)(1) ofthe Act.B.The Events of JuneFor approximately 7 years Marjorie M. Ingram hadworked for Respondent as a cleaning lady in Respondent'soffice and she was the only person employed by Respon-dent to handle the lighter cleaning work in the office.Heavier cleaning,such as vacuuming and shampooingrugs,waxing and strippingthe entryway,and washingwindows, was performed by someone other than Ingramincluding,for at least part of the time,American Cleaning,an outside commercial enterprise.On June 10 the Union called a strike of Respondent'splant employees and picketing commenced at Respon-dent's facility.Ingram,who was neither a member of theUnion nor of the bargaining unit at Respondent's facility,but who was married to the managing editor of the Everett,Washington, Labor Journal, telephoned the plant on thatsame day prior to her 4:30 p.m. starting time.She spokewithGilaHinchcliff,an employee who answers thetelephone at Respondent's facility.Ingram inquired if thepicketlineswere up and Hinchcliff replied that they were.Ingram then said that she could not come to work so longas there were pickets sinceher "husband would put my,fanny up on my shoulders" if she did so. Thereafter,Ingram ceased reporting for work.On June 17 Ingram received a telephone call fromRespondent's comptroller, Donald L. Tischer,2 who saidthat he understood that Ingram had a problem. The latteragreed, saying that her problem was that she could not gothrough a picket line and Tischer replied that this was amatter that was up to Ingram,but that Respondent neededsomeone to do the cleaning since it had not beenperformed for a week. Thus, continued Tischer, Respon-dent was going to sign a contract for the full janitor serviceto get things cleaned up in a lump sum. He thenlisted forIngram the cleaning services which would be coveredunder that contract and when he had finished, Ingram said,"Then, in other words, I am fired?" Tischer protested thathe would not say that and Ingram retorted that this hadbeen a polite way of saying so and that she didn't thinkthat the government would stand for such a thing.In reply,Tischer said only: "Oh, I think so. We have a leg to standon. You are a salaried person."Thereafter,by mail, Ingram received her paycheckaccompanied by a document on which the following washandwritten:2The answer admits the allegation in the complaint that Tischer is asupervisor within the meaning of Sec. 2(l1) of the Act, and an agent ofRespondent within the meaning of Sec. 2(13) or the Act. PACIFIC GRINDING WHEEL CO.Marge Ingram-term.6/17/741Week Worked2"Severance Pay3"VAC1day Birthday6/3 - 6/7 - 1974325.00 Base97-1/2 Hrs. Monthly3.33 P/Hr.22-1/2 Hrs. Worked 1 Week45"Severance Pay67-1/2"Vac. Pay8"Birthday143Hrs.03.33476.1927.85 Fica65.40 Fit.20 W.C.382.74Marge.Will see u here.Also could u turn in keysIngram testified that this represented a summary of themoney owed her and that this agreed with the amount inher paycheck.On June 24, Ingram filed the unfair labor practice chargein this matter filling in that portion of the charge formentitled "Basis of Charge" as follows:Sinceon or about June 17, 1974, it by its officers,agents,or representatives, dischargedMarjorieM.Ingram because of her having engaged in protectedactivities and at all times since that date, it has refusedand does now refuse to employ the above namedemployee.The return receipt for the copy of the charge which wasserved on Respondent bears the date June 26. On June 27,Tischersent a letter to Ingram stating:We have received charges from the National LaborRelations Board stating thatyou have been dischargedbecause of union activities.Thisletter isto clarify our position. When you couldnot cross the picket line because your husband wouldnot let you, we still needed someone to continue withthe cleaning;and we were forced to hire someone. So,you were not discharged because of any reason otherthan you could not come to work.4-1/2 hrs. Per day22-1/2"Weekly375.00AdvBd. Will be on6/30 check.531After thestrike,we will see if thereare any jobsequivalentto what you have been doing, and we wouldbe glad to consideryou for that job.If you do not want to wait until we have an opening, wewould be glad to give you a recommendation to anyemployer.ANALYSIS AND CONCLUSIONSSection 7 protects the right of an employee to refuse tocross a picket line established at his employer's place ofbusiness by his fellow employees, since "An employee whorefuses to cross a picket line is in effect joining the strikeand engaging in concerted activities protected by the Act."N.L.R.B. v.West Coast Casket Co., Inc.,205 F.2d 902, 905(C.A. 9, 1953). It is not significant that such an employee isnot a member of the striking union, for "the employee,even though he is not a member of the striking union, hasin effect plighted his troth with strikers, joined in theircommon cause, and has thus become a striker himself."N.L.R.B. v. Southern Greyhound Lines, Division of Grey-hound Lines, Inc.,426 F.2d 1299, 1301 (C.A. 5, 1970).Kellogg Company v. N.L.R.B.,457 F.2d 519 (C.A. 6, 1972).While Ingram said that she was not coming to workbecause, in effect, her husband would not approve of herworking behind a picket line, this does not affect the scopeof her protection under Section 7, as the "focal point of 532DECISIONSOF NATIONALLABOR RELATIONS BOARDinquiry" inmaking the determination as towhether or notan employee's refusal to cross a picket line is protectedactivity, "must ofcourse be thenatureof the activity itselfratherthan the employee'smotives for engaging in theactivity."The Cooper Thermometer Company,154 NLRB502, 504 (1965). Indeed,it is clear from Ingram's testimonythat herhusband's attitudewas basedupon his sympathyfor strikingemployees and, in any event, theBoard hasheld an employee's refusal towork behinda picket line tobe protected where that employee wasrespecting herhusband'swishes inwithholdingher services.NuodexDivisionof Tenneco Chemicals, Inc.,176 NLRB 611 (1967).Consequently,I findthat by respectingthe picket line atRespondent's facility,Ingram became an economic strikerand, accordingly,was engagedin activity protected bySection7 of the Act.The rights of employeeswhere,as here,they haverespected a picket line established at theiremployers'premiseswereset forthmost cogentlyinN.L.R.B. v.SouthernGreyhound Lines, supraat 1301:The basis of the protectionagainst discharge affordedan employeewho refuses to cross apicketline at hisemployer'sbusiness is his status as a striker.Such anemployeeis therefore entitled to all the protections dueunder the National LaborRelationsAct to thosestrikers with whomhe hasjoinedcause.Conversely, theemployer's right todisciplinesuch an employee topreserve the operation of hisbusiness is limitedto thosemeasureswhich he could lawfullyuse against thestrikers.Itisaxiomaticthatitisnot lawful todischarge aneconomicstriker.N.L.R.B.v. InternationalVan Lines,409U.S. 48, 52 (1972).It isequallyaxiomaticthat an employermay retain permanent replacementsfor economicstrikersto preservethe operations of his business.Id, 409 U.S. at50;N.L.R.B. v. Fleetwood Trailer Co.,389 U.S. 375, 379(1967). Respondentdenies thatit did the formerand urgesme to find that it did the latter.If an employer is to rely ona defensethat it permanentlyreplacedan economicstriker, "the burden of provingjustificationison the employer."N.L.R.B. v. SouthernGreyhound Lines, ibid.at 1302. Accord:M/G TransportServices, Inc.,204 NLRB 324 (1973);Di/co Laboratories,Inc.,172NLRB 2149, 2152(1968). In the instant case,Respondent has presented no evidence on thispoint. Theneed to have Ingram's cleaningwork'performedmight wellbe inferredfrom the fact thatshe had beenthe onlyemployee performing such work in theofficeand,obviously, the work which she had beendoing was notbeing performed in her absence.However, twofactorsimpede drawing such an inferenceunder thecircumstancesof this case.First,although there is a delineation of thework whichIngram didnot perform(vacuuming andshampooing rugs, waxingand stripping the entryway, andwashing windows), at nopointis there a similar listing ofthe dutieswhich she did perform normally. Thus, it isdifficult to infer thatRespondentneededtoreplace Ingram,assumingthat it didreplace her, to preserve the efficiencyof its operation when the role whichIngram performed inRespondent's operations has notbeen defined. Secondly,there was a strike of Respondent'splant employees andalthough the office employees were not part of the Union'sbargaining unit,there has been no showing that officeoperationswere continuingnormally and, thus, thatIngram's duties would have had to be performed in thenormal fashion.Undoubtedlythere was at least someeffect on operations in the office caused by the interruptionofRespondent'snormal plant operations.SeeGeneralElectric Company,193 NLRB 372, 374 (1971);The CooperThermometerCompany,154NLRB 502, 504 (1965).Consequently,without at least some idea of Ingram'sprecise duties and given the fact that the interruption ofnormal plant operations would have some effect on officeoperations, it would be improvident for me to infer validjustification for replacement solely from the fact thatIngram was the only person who did her work in the officeunder normal circumstances.Indeed,to draw such aninference in these circumstances,withoutmore,wouldrender illusoryIngram's right to engagein the protectedactivity of respecting the picket line of the plant employees.An even more fatal defect in Respondent'sdefense iscreated bythe absence of evidencethatIngram was, infact, replaced.No evidence was presented by Respondentto establishthatthere was a replacement.Tischer did tellIngram on June 17 that Respondent intended to sign acontractconsolidating Ingram'scleaningdutieswithcleaning duties which she did not normally perform andthat all cleaning duties would then be subcontracted, butRespondent did not establish that this contract had beensigned and the replacement effectedby thetime that thepaycheck was mailed to Ingram with the accompanyingnote stating that she was terminated on June 17. In fact,there is evidence that such a replacement by a subcontrac-tor never occurred,since in his letter of June27 Tischerstated that when Ingram failed to report,Respondent wasforced "tohiresomeone."Assuming that a replacementwas hired,instead of the work being contracted, there is noshowing that this step had been takenby or on June 17.Moreover,Icannot rely on Tischer's statements to Ingramas evidence of the facts asserted, since his statements wereself-serving and such evidence would be hearsay.Further-more,his statement on June 27 contradicts that of June 17.Consequently, in the circumstances presented in thiscase,I find that Respondent has failed to establish that itreplaced Ingram and that if it did so, it has failed to showthat its actions were undertaken to preserve the operationof its business.Finally,Ifind that the record amply supports theGeneral Counsel's contention that Ingram was dischargedon June 17. First,as found above, the evidence does notsupportRespondent'sassertion that Ingram had beenreplaced and, accordingly, this is not a situation whereRespondent replaced Ingram,but ratherisa situationwhere Respondent simply terminated her, without so far asthe record discloses having hired anyone to replace her.Southern Greyhound Lines,Divisionof Greyhound Lines,Inc.,169 NLRB 627, enfd. 426 F.2d 1299 (C.A. 5, 1970);Lenkurt Electric Co., Inc.,177 NLRB 259, 262 (1969);M/GTransport Services, Inc.,204 NLRB 324 (1973). Secondly,as an economic striker, Ingram's status as an employeewould continue until she obtained"other regular and PACIFIC GRINDING WHEEL CO.533substantially equivalent employment,"without regard towhether her job was not available at a particular momentin time.N.L.R.B. v. Fleetwood Trailer Co., Inc.,389 U.S.375, 381 (1967). Nonetheless,the documentwhich accom-panied Ingram's check washeaded by the phrase "MargeIngram-term. 6/17/74"and clearly listed figures for itemswhichshowed that Respondent was treating the matter asthe conclusion of Ingram's employmentrelationship withRespondent.Cf.HanleyDawsonChevrolet, Inc.,168 NLRB944, 946 (1967). Third,during thetelephone conversationof June 17, when Ingram challengedRespondent's right totake action regardingher job by saying that the Govern-ment would not standfor it, Tischer made no reference toreplacement in response,but insteadretorted "We have aleg to standon. You area salaried person."It isthus clearthat at this point in time Respondentwas relying on thefact that Ingram was salaried(and, implicitly, not a part ofthe Union's bargaining unit) to supporther termination. Infact,of course,this is not avalid justification.LenkurtElectricCo., supra,177 NLRB at 260-261. Finally, anycontentionthatRespondent's action did not constitute adischarge is dispelledby Tischer's letterof June 27,obviouslysent in response to the allegation in Ingram'sunfairlaborpractice charge thatRespondent had "dis-chargedMarjorieM. Ingram becauseof her havingengagedinprotectedactivities."In hisletter,Tischerstates:"So, you werenot dischargedbecause of any reasonother thanyou could notcome towork." Thus, Tischer didnot contestIngram's assertion that she wasdischarged (infact,he clearly concedesthat this was the fact), but insteadtakes issueonly with thereason whichIngramassertedmotivated the discharge.Moreover, Tischer goes on tostate in his letterthat Ingram will be "considered" for "jobsequivalentto what you have been doing" once the strikeculminated.Yet, itis quite clear that as an economicstrikerIngram is entitlednot simply to "consideration" foremploymentin jobs for whichshe isqualified. She isentitled to reinstatementto such jobs once she hasabandonedthe service.N.LR.B. v. Fleetwood Trailer Co.,supra,389U.S.at 381.Consequently,thisportion ofTischer's letter furtherdemonstratesthat without regard tothe statusof thestrike,as far as Respondent wasconcerned,itwas Ingram's employmentthat hadculminat-ed.Consequently, I find thatRespondentdid dischargeIngram for refusing to cross a picket line at Respondent'splace of business .3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurringin connection with the Respondent's operations describedin section I above,have a close,intimate,and substantialrelationship to trade,traffic,and commerce among the3In reaching this conclusion,Iam not relying on the principlesapplicable to situations where employees refuse to perform that portion oftheir duties which involve crossing a picket line at another employer's placeof business.See Redwing Carriers,Inc and Rockana Carriers,Inc.,137NLRB 1545 (1%2),enfd.sub. nom.Teamsters,Chauffeursand Helpers LocalUnion No.79, International Brotherhood of Teamsters,etc.v.N L.R.B.,325F.2d 1011(C.A.D.C.1%3), cert.denied377 U.S. 905(1964). Such situationsseveral States,and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,it shall be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. With regardto the latter,Respondent will be required to offer MarjorieM. Ingram reinstatement to her former position or, if thatposition no longer exists,to a substantially equivalentposition without prejudice to her seniority or other rightsand privileges,dismissing,ifnecessary, anyone who mayhave been hired or retained to perform the work which shehad been performingprior tothe time that she beganrespectingthe Union's picketline onJune 10. Additionally,Respondent will be required to make Marjorie M. Ingramwhole for any loss of earnings she may have suffered byreason of her unlawful discharge with the backpay to becomputed on a quarterly basis, making deductions forinterim earnings,and with interest to be paid at the rate of6 percent per annum.F.W. Woolworth Company,90 NLRB289 (1950);IsisPlumbing & Heating Co.,138 NLRB 716(1962). In this regard,it is clear that Ingram is not entitledto backpay while she was withholding her services eventhough she was discharged during this time.Sea-WayDistributing, Inc.,143 NLRB 460 (1963), and cases citedtherein at footnote 2. Thus, I find that the period forcomputing her backpay will commence upon the earliest ofthe following: (1) abandonment of the strike and applica-tion for reinstatement by Ingram;or (2) termination of thestrike by the Union without a prior offer by Respondent toreinstate Ingram as set forth above.CONCLUSIONS OF LAW-1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging and thereafter refusing to offerreinstatement to Marjorie M. Ingram because she refusedto cross a picket line of the Union at Respondent's place ofbusiness,Respondent interferedwith, restrained, andcoerced her in the exercise of her rights guaranteed inSection 7 of the Act and has engaged in, and is engaging in,an unfair labor practice within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:are distinguishable from that presented by the instant case and thisdistinction iswell-established.The Cooper Thermometer Company,154NLRB 502, 505-506 (1%5);Southern Greyhound lanes,169 NLRB 627,628-629, enfd. 426 F.2d 1299 (C.A. 5, 1970);Difco Laboratories, Inc.,172NLRB 2149, 2152-53, enfd. 427 F.2d 170 (C.A. 6, 1970);Lenkurt ElectricCo, 177 NLRB 259, 261 (1%9) 534DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER4Respondent,PacificGrindingWheel Co., Inc., itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging any employee because he or she hasassisted a labor organization by refusing to work during alawful strike.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed under Section7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferMarjorieM. Ingram immediate and fullreinstatement to her former position,dismissing,ifneces-sary, anyone who may have been hired or retained toperform the work which she had been performing prior tothe time that she began respecting the Union's picket lineon June 10, or, if her former position does not exist, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges,and make her wholefor any loss of pay she may have suffered as the result of4 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.the discrimination, in the manner set forth above in thesection entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrolland other records necessary to compute thebackpay and reinstatement rights as set forth in "TheRemedy" herein.(c) Post at its Marysville, Washington, facility copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.8 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."